1. Nicaragua
The next point is the three draft resolutions on Nicaragua.
Mr President, the policy of the current President of Nicaragua, Daniel Ortega, proves the continued relevance of the old communist maxim: 'once we have gained power we will never give it up'. In the 1980s, the Sandinistas were unable to maintain an armed dictatorship and, forced by international opinion, had to accept democratic rules of play.
Ortega was elected President in elections in 2006. The Sandinistas returned to power. From the very outset, he began to use the tried and tested methods of intimidation and elimination, under a variety of pseudo-legal pretexts, of any kind of political competition. The Sandinista apparatus began to duplicate state apparatus, following the example of the Cuban Committees for the Defence of the Revolution. In December 2008, the European Parliament drew attention to the campaign of harassment being perpetrated by state authorities, parties and people associated with the Sandinistas against human rights organisations and their members, journalists and representatives of the media. Amnesty International wrote of the violence which followed local authority elections. Attacks and beatings of journalists multiplied.
Now, by manipulating the Supreme Court, Ortega is trying to bring about changes to the Constitution which would allow him to stand for re-election. We can foresee, with a high degree of certainty, that the next step will be proclaiming himself President for life, for Fidel Castro is the model for the populists of Managua and Caracas, and there have never been free elections under Castro.
I call on the European Commission to draw conclusions from this situation and to check, in a situation of the violation of international human rights standards, if there is not a need to reconsider existing cooperation agreements with this country, so that the human rights clauses do not turn out to be merely empty words.
Mr President, last Saturday, in response to an appeal from opposition politicians, tens of thousands of Nicaraguan citizens demonstrated against the policy of President Daniel Ortega, a policy which is leading directly to the introduction of a dictatorship in Nicaragua.
I will remind you that on 19 October, the Supreme Court decided to remove constitutional obstacles which prevented President Ortega from standing for a further term of office. The fact of this change itself is not outrageous, because, of course, there is no such law in many European countries, but what is outrageous is the way in which this decision was made. As we all know, President Ortega does not have a two-thirds majority in Parliament, and so he had to turn to violating the constitution in order to remove the ban on his re-election. If we allow Daniel Ortega to run for President again in 2011, we may wake up in a situation in which Nicaragua is controlled by a real dictatorship.
Therefore, I would ask the European Commission to draw attention to this problem during further negotiations on the EU-Central America Association Agreement and to use every possible means to turn President Ortega back from this road.
author. - Mr President, I am very thankful for the support in this House for the delegation of Liberal International which I led to Managua. We came in peace on the invitation of a parliamentary majority to speak about the Constitution, the election, the election campaign and human rights and civil liberties. We were cursed, we were called pirates and that kind of thing. We were threatened with expulsion from the country, threatened with being persona non grata, and it was said that we were staging a golpe - a coup d'état.
But, more importantly than that, they cursed my country and they oppress their own people. I think that the European Union should monitor what happens in Nicaragua and should send observers to the elections in 2011 and support the democratic opposition. I also hope that we will do the same and will be objective regarding the result of the election in Honduras. Let us see whether the elections on Sunday are free and fair, and let us make a decision then. It could be that, if we recognise the result of the elections, it will put an end to the constitutional crisis in that country.
on behalf of the PPE Group. - Mr President, there is an alarming trend in today's Latin America to consolidate populist regimes by extending the mandate of current presidents - preferably for eternity. This was Hitler's way to power. Lenin's was that of indifference, but the results were just the same.
These presidents with extended powers have not been able or willing to improve the quality of life of their subjects. Cuba is a murky and painful example of how lives of normal people have been mutilated and spoiled for decades. In Nicaragua, we can see a warning example that such kinds of rulers do not change. They return to power only to misuse it once again.
It is, therefore, our task now to condemn strongly these violations of the Nicaraguan Constitution and to link this issue with much more efficient control over the use of funds given to Nicaragua for development. It is very disappointing that the Organisation of American States has not reacted to these flagrant violations of the constitution by one of its member states.
Mr President, I am pleased to see that Mr van Baalen has returned to Europe safely and that he was only expelled when he was already on the plane.
Having said this and on a more serious note, I would like to say on behalf of my group that we are not getting involved in this game. What I mean is that, while the Group of the European People's Party (Christian Democrats) refused us an urgent debate on Uganda about the laws against homosexuals and another urgent debate on Iran about the executions being carried out there, they would now like us to get involved in the game of being for or against Ortega, with the demonstrations going on over there.
That is just not on! I think that the urgent debates held in this House, with the aim of actually providing assistance to people or causes experiencing difficulties, must not be used to serve our MEPs' personal political interests. Therefore, my group has decided not only not to sign this resolution, but not to vote and to oppose what is going on here. This brings discredit upon the European Parliament.
Mr President, along the same lines, I think that it is not only sad but clearly shameful that a sitting as important as this, on urgent matters, is being manipulated in this way, and I am therefore surprised not only that the subject today is Nicaragua, but also that on other occasions when we were supposed to have discussed much more serious matters, that did not happen. Today, moreover, we have the added factor that other subjects that were on the agenda have been dropped precisely because this one has been included. This is entirely inappropriate from the point of view of the content of debates on urgent matters.
For example, we could and should have discussed the Western Sahara. We should have discussed the current situation of people such as Aminatou Haidar, who is at present suffering as a result of a clear violation and deprival of her most fundamental rights. We should also be discussing the situation of the very many people who are in refugee camps, or in the occupied areas of Morocco, a context on which a clear position is really needed.
All of this could have been debated today, and this is not the case because the Group of the European People's Party (Christian Democrats) is making us talk about a subject that I do not think deserves the consideration or has the significance appropriate to this type of sitting.
Mr President, this is a regrettable debate about a false state of urgency that does nothing but discredit the European Parliament.
The urgent thing would have been to debate the recent tragedy caused by Hurricane Ida when it hit El Salvador at the beginning of November. This hurricane caused more than 200 deaths and missing persons, destroyed infrastructures and essential equipment, particularly in the areas of health, education, water and sanitation, exacerbating poverty in the country.
The urgent thing would have been to discuss the availability of extraordinary funds and the redirection of available EU funds to the emergency situation, launch a plan for reconstruction and risk reduction, and support the people of El Salvador.
The urgent thing would have been for this Parliament to condemn the military coup in Honduras and demand the return to power of President Zelaya, who was legally elected by the Honduran people.
The urgent thing would have been to demand respect for the fundamental rights of the people of the Western Sahara.
Unfortunately, none of this was possible due to opposition by the Group of the European People's Party (Christian Democrats). Therefore, as my colleagues have already stated, we refuse to collaborate with this false state of urgency, which is a disgrace to the European Parliament.
(DE) Mr President, I agree wholeheartedly with the previous speakers. I would like to remind everyone that the Colombian President also attempted to extend his term of office in breach of current Colombian law and, therefore, this matter should also be taken up.
Most importantly, however, I would like to highlight the fact that the Friedrich-Naumann foundation in Germany, a foundation which has close links with the German Free Democratic Party, was involved in the coup in Honduras. There was a debate about this at least in Germany. The foundation's scholarship holders distanced themselves from this policy in an open letter. We must not forget that Mr van Baalen is the president of Liberal International and on the website of the Friedrich-Naumann foundation, it states that he discussed the possibility of a coup with the armed forces in Nicaragua. I think it is appropriate that in these circumstances - and this has not been contradicted - a country such as Nicaragua is bold enough to expel a politician of this kind. In all honesty, we must admit that the situation would be just the same in Europe.
What is happening here is nothing more than a transparent attempt to discredit and publicly shame those countries, states and governments in Latin America which are trying to introduce more social policies. On behalf of the Confederal Group of the European United Left - Nordic Green Left, I would like to say clearly once again that we will not support this.
Mr President, I do not understand the reaction from our esteemed colleagues on my right-hand side in this hemicycle on the choice of subjects that we are debating today.
I do not understand why it is not urgent to take the floor, discussing the issue of the treatment of one of the Members of this Parliament who has visited a country exercising his right as President of Liberal International. I do not understand why we cannot take the floor and speak about this issue and also speak about this new tendency in Latin America to try to change arbitrarily the constitution of the country and stop a tradition that has always existed concerning one or two terms of office of the Head of State in that country.
Already, our esteemed friends here have talked about four other subjects, and I would like to know when we are going to discuss the matter at hand, given that there are only three subjects on the agenda.
(The President cut off the speaker)
(LT) I wholeheartedly support the opinion of my group that this matter should not be included on the agenda, as there are much more relevant and much more pressing problems throughout the world. If we are to discuss Nicaragua, we should firstly talk about the fact that this is a country with the highest debt in the world and that it is one of the poorest countries in Latin America. The communist experiment was not the answer there, but neither was the neo-liberal experiment. It is a country where there was too much interference by the superpowers, America and the Soviet Union, and that is why that country is constantly on the verge of civil war. It is understandable that there are strong-arm tendencies there and those must be condemned. However, let us not forget that we also have strong-arm tendencies in Europe. Therefore, let us concentrate on far more important matters.
(DE) Mr President, various things have already been said on this matter. One speaker explained that this is the wrong subject for debate, because there are more urgent issues that involve more significant violations of human rights. That may be the case, but I believe that we Europeans, who work to ensure that values such as human rights and freedoms - for example, the freedom of the press - are respected everywhere, must defend this freedom whenever we become aware that it is under threat.
It was also said, for example, that the Friedrich-Naumann foundation was involved in the coup. As a member of the FDP, I explicitly reject this claim. These are rumours which have been spread around and which are completely without foundation.
My third point is that it was said that Mr van Baalen was accused of discussing a coup and this is why he was expelled from the country. If you cannot openly discuss all kinds of subjects - for us this is part of the freedom of the press and of speech, two freedoms which we have here and which we value highly - is this really a reason for expelling someone from the country, simply because a subject of whatever kind was discussed? The fact that this happens in public is no justification for expelling someone from the country, simply because a discussion took place. This is totally the wrong approach.
Mr President, Nicaragua remains one of the poorest countries in the Americas. The fact that President Daniel Ortega has failed to improve his country's situation, despite myriad Socialist utopian promises upon taking office, would suggest that Nicaragua needs a change of leadership now.
The country's constitution permits Heads of State to serve only one term, sometimes a wise policy in a region prone to instability, but Ortega is once again showing his contempt for parliamentary democracy and the rule of law by abusing the Constitutional Court's powers.
In this respect, he is no different from his fellow leftist Hugo Chávez of Venezuela. Both men have made their names denouncing caudillos, but they themselves are turning into caudillos of the Left and, as such, represent a genuine threat to regional democratic stability, especially given the chaos in nearby Honduras. Daniel Ortega has failed his people and his country many times over. If we truly believe in democracy and freedom, we cannot ignore the plight of the citizens of Nicaragua.
(DE) Mr President, one thing has come out of this rather difficult debate. The Member from the Group of the Alliance of Liberals and Democrats for Europe has indirectly confirmed that the question of a coup really was the subject of these discussions. She has defended what took place by using the argument that it must be possible to talk about anything, even a coup. That is one remarkable result of this debate which helps to clarify the situation and I am grateful for this.
Member of the Commission. - Mr President, honourable colleagues, as you know, the European Union is engaged in a difficult dialogue with this country aimed at preserving democracy and restoring its citizens' trust in the country's democratic institutions.
At the same time, the EU is trying to maintain a balance with our long-standing commitment to support the development and stability of this developing country and the Central American region more generally.
Since the municipal elections held in November 2008, which were tainted with allegations of widespread fraud, international donors' confidence in the current government has fallen to an all-time low. Failure to respect fundamental democratic principles, including free and fair elections, led the donor community to systematically review their cooperation portfolios and, in certain instances, reorient or suspend cooperation activities until conditions improved.
Commissioner Ferrero-Waldner took the decision to suspend all budgetary support payments to Nicaragua as of 1 January 2009. This decision had been preceded by a discussion with Member States in the Council.
Following numerous contacts with the Nicaraguan authorities which gave credible commitments that corrective steps would be taken, the Commission proceeded at the beginning of October with a single payment of EUR 10 million of our budget support programme to the education sector. This represents a small part of the funds that have been suspended, which amount to an additional EUR 46 million.
There was criticism last week in the Development Council that there were no previous discussions on this with the Member States. Without going into the details of this, I think it is very important that, when we take that kind of decision, we have a kind of a procedure whereby we at least try to make sure that the European Commission and the Member States are taking the same line with respect to individual states. If, in the end, it is not possible, then of course everybody is allowed to do what he or she thinks to be necessary.
The government of Nicaragua has announced that the next regional elections in 2010 and the general election in 2011 will have national and international observation teams. The government has already officially invited the EU to carry out an observation mission. The government has also committed, inter alia, to improving its civil registry and electoral role with the support of an EC project and to appoint credible and professional electoral authorities next year.
On the other hand, recent developments, such as the ruling by the Constitutional Chamber, certainly cast a shadow on the seriousness of the Nicaraguan Government to live up to its commitments. The EU has, on a number of occasions, most recently by means of a local troika démarche on Monday 21 November, expressed concern on this development.
At the end of the day, implementation of these commitments will be crucial for the progressive resumption of our budgetary support programmes. We continue to work in close cooperation with the Member Sates as well as with the European Parliament, as this debate shows. Whether it is timely or not is, of course, a matter that should be looked at by Parliament itself.
The item is hereby closed.
The vote will take place at the end of the debate.